Title: To Thomas Jefferson from Moustier, 24 June 1789
From: Moustier, Elénore François Elie, Comte de
To: Jefferson, Thomas



Monsieur
Newyork le 24. Juin 1789.

J’ai reçu avec bien de la reconnoissance la lettre que vous m’avez fait l’honneur de m’écrire le 13. Mars dernier. L’interruption des paquebots avoit causé la plus grande irregularité parmi mes correspondants qui commençoient à se rebuter. J’espere qu’ils vont reprendre courage et me fournir des details sur des objets faits pour interesser egalement de près et de loin. Le nouvel etablissement des paquebots me paroit mal conçu, mais il vaut mieux avoir ceux ci que point du tout. Par la suite nous y introduirons des amendments.—Des deux brochures que vous m’avez fait l’amitié de m’envoyer celle de Mr. Monnier m’a paru la plus interessante parcequ’elle se rapproche davantage de ce qu’on peut faire. Mrs. les Theoriciens vont toujours au delà du but et si on les suivoit on broncheroit à chaque pas, parcequ’il est plus aisé de sauter par dessus les difficultés dans la theorie que dans la pratique. Les plus belles machines et les plus belles operations sont toujours les plus simples. Il faut esperer que nous en viendrons là. Posons de bonnes bases et nous ferons ensuite l’edifice à notre aise et selon nos besoins; car il ne faut pas perdre de vue qu’il faut loger les gens selon leurs gouts et leurs besoins, aussi le logement qui convient ou qui plait  à un Americain n’est pas le même que celui qu’il faut à un François.—Je voudrois bien seulement qu’on ne vint pas nous interrompre dans nos premiers travaux. Si une fois nous en sommes au premier etage, nous pourrons aller en avant en depit des attaques exterieures. J’attends avec empressement l’arrivée des paquebots François et Anglois pour apprendre le debut des Etats Generaux de France et l’ouverture de la Campagne des Belligerants.—Mrs. Les Americains ont un bon fossé devant eux. Devant ils peuvent arranger leurs affaires tout aussi deliberement et aussi lentement qu’il leur plait. Je crains seulement qu’ils n’abusent un peu trop de cet avantage. Un petit coup d’aiguillon ne feroit pas mal. Je n’entre dans aucun detail sur la situation de vos affaires. Vous verrez toute la marche du Congrès depuis sa formation dans les Gazettes. J’aurois bien voulu que le nouveau Gouvernement n’eût pas eû à decider sur la demande de votre congé et que l’expedition en eût été ordonnée par l’ancien, parceque je serois actuellement dans l’esperance de vous voir bientot arriver. A present si vous etes resté dans l’attente de ce congé vous ne pourrez plus etre ici qu’en automne et qui sait ce qui se passera d’ici là. Je redoute tant un troisieme hiver dans ce pays-ci, que je n’ai pas pû m’empecher de temoigner depuis longtems le desir de pouvoir aller faire une pause en France. D’ailleurs j’ai pris de si mauvaises habitudes dans tous les pays de l’Europe où j’ai vecu, que je suis bien peu propre à jouir du genre de vie qu’on mene ici et qui plait davantage aux habitans que celui du vieux monde. Mes affections politiques pour les Etats Unis n’ont pas varié et j’en ai donné des preuves, mais il faut que je convienne que je n’ai pas conservé la même ferveur pour habiter longtems avec des personnes qui ne tiennent aucun compte de cette ferveur ni des sacrifices qu’elle a occasionnés. Je me flatte cependant que je gouterai la satisfaction d’avoir contribué à hater la prosperité que les E.U. espere recueillir de l’activité de leur commerce, puisque j’ai travaillé de façon à procurer un grand debouché à leurs denrées. Le paquebot porteur de cette lettre en portera une que j’adresse à notre Ministre des Finances dans cette intention. Si j’etois citoien des E.U. tout ce que j’ai fait pour etre agreable et utile aux Americains seroit un sujet de satisfaction pour moi, independamment de l’impression qu’ils en auroient reçue, parcequ’un Citoien d’une Republique doit etre tellement desinteressé qu’il fasse le bien même au risque d’en etre mal recompensé; mais à titre d’ami Etranger et comme homme habitué à quelques demonstrations exterieures, j’ai senti vivement la peine d’avoir été mal apprecié.—Le President des E.U. a couru risque d’etre la victime de son devoûment  au bien de la patrie. Un changement de vie absolu, une grande preoccupation d’esprit qu’on peut plutot suposer que juger par un exterieur toujour egal qui cache egalement l’impression de grandes contrarietés, bien naturelles à suposer egalement, une gêne causée par la nouveauté d’un role difficile à jouer, surtout quand on aspire à ne mecontenter personne, chose que nous autres gens du vulgaire croions impossible et sur laquelle nous prenons notre parti; tant de circonstances ont alteré une santé vigoureuse; heureusement que le feu s’est porté à l’exterieur. Mais la maniere dont il a abouti a tenu longtems le patient au lit où il est encore quoiqu’allant beaucoup mieux. Quand le President est en santé j’en suis reçu comme d’un Roi et avec plus de dignité que je ne l’etois par l’Electeur de Trêves. Il est vrai que je suis sur le pied de tout le monde et comme un homme du pays. J’avois esperé avoir echappé à la gêne et à l’etiquette en venant dans une Republique composée d’un peuple que je croiois neuf, mais il y a ici des idées de grandeur dans les personages publiques et des formalités dans toutes les classes qui font regarder l’Europe en général et surtout la France comme le pays de l’aisance et de la simplicité. Passe encore pour la dignité des premiers personages dans les occasions, mais voir toujours la corde tendue c’est bien serieux et c’est un genre de jouissance dont je ne conçois ni l’agrement ni l’utilité. Ce que je conçois mieux c’est le charme d’une conversation franche et variée symptome des sentimens qu’inspirent la confiance et l’amitié.—Ce sont ceux que je joins envers vous, Monsieur, à ceux d’une veritable estime et de la plus parfaite consideration.

Le Cte. De moustier

